2021 IL App (2d) 200648-U
                                         No. 2-20-0648
                                 Order filed December 17, 2021

      NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as
      precedent by any party except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re MARRIAGE OF                      ) Appeal from the Circuit Court
JOANN O’HARA,                          ) of Kane County.
                                       )
      Petitioner-Appellant,            )
                                       )
and                                    ) No. 16-D-667
                                       )
DAVID O’HARA,                          ) Honorable
                                       ) René Cruz,
      Respondent-Appellee.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BRIDGES delivered the judgment of the court.
       Justices Jorgensen and Brennan concurred in the judgment.

                                            ORDER

¶1     Held: The trial court did not err in granting summary judgment for respondent. Therefore,
             we affirm.

¶2     Petitioner, Joann O’Hara, and respondent, David O’Hara, were married on August 27,

1977, and their marriage was dissolved on December 19, 2017. Petitioner currently appeals from

the trial court’s grant of summary judgment for respondent on the issue of whether he should be

responsible for paying her attorney fees for her prior appeal. We affirm.

                                       I. BACKGROUND
2021 IL App (2d) 200648-U


¶3     In September 2018, petitioner filed a petition for rule to show cause why respondent should

not be held in contempt for failing to have a $300,000 death benefit coverage for maintenance, as

required by their modified dissolution judgment. Following a hearing on November 1, 2018, the

trial court found that respondent was not in contempt. It ruled that he was to maintain death benefits

in the amount of $200,000, with that total declining monthly based on maintenance payments.

¶4     Petitioner appealed, arguing that the trial court erred in: modifying the level of death benefit

coverage without a showing of a substantial change in circumstances; not conducting a meaningful

formal hearing on her petition for contempt; treating her petition for contempt as a motion to

modify; and denying her motion to reconsider. We held that the trial court erred in modifying the

amount of death benefit coverage for maintenance, because respondent never filed a motion to

modify. We further held that any error in not receiving a formal hearing on the petition for

contempt was invited error because petitioner acquiesced in the manner the trial court conducted

the hearing on the petition. We therefore affirmed in part, reversed in part, and remanded.

¶5     On March 2, 2020, petitioner filed a petition for attorney fees and costs, in which she sought

fees and costs for the appeal. She filed an amended petition on August 13, 2020. Petitioner alleged

that she had requested that her attorney, Benedict Schwarz, continue to represent her in the appeal

of the November 1, 2018, order; she substantially prevailed in the appeal; and section 508(a)(3.1)

of the Illinois Marriage and Dissolution of Marriage Act (Marriage Act) (750 ILCS 5/508(a)(3.1)

(West 2020)) allowed for an award of attorney fees and costs. That section states:

               “The court from time to time, after due notice and hearing, and after considering

       the financial resources of the parties, may order any party to pay a reasonable amount for

       his own or the other party's costs and attorney’s fees. Interim attorney’s fees and costs may

       be awarded from the opposing party, in a pre-judgment dissolution proceeding in


                                                -2-
2021 IL App (2d) 200648-U


       accordance with subsection (c-1) of Section 501 and in any other proceeding under this

       subsection. At the conclusion of any pre-judgment dissolution proceeding under this

       subsection, contribution to attorney’s fees and costs may be awarded from the opposing

       party in accordance with subsection (j) of Section 503 and in any other proceeding under

       this subsection. Fees and costs may be awarded in any proceeding to counsel from a former

       client in accordance with subsection (c) of this Section. Awards may be made in connection

       with the following:

                                               ***

                       (3) The defense of an appeal of any order or judgment under this Act,

               including the defense of appeals of post-judgment orders.” Id.

Petitioner requested attorney fees and costs of $74,509.15 and attached time sheets detailing the

work done.

¶6     Respondent filed a motion for summary judgment on June 29, 2020. Citing this court’s

decision in In re Marriage of Magnuson, 156 Ill. App. 3d 691, 701-02 (1987), he argued that a

precondition to entitlement for attorney fees under section 508(a) was that the party have an actual

underlying obligation to pay the fees in the first instance. Respondent asserted that petitioner made

admissions in her deposition showing that she lacked such an obligation.

¶7     On August 6, 2020, petitioner filed a response to the summary judgment motion arguing

that she and her attorney had a properly executed retainer agreement dated May 25, 2016, that

remained in full force and effect. On August 13, 2020, Schwarz submitted an affidavit stating that

he had continually represented petitioner from May 25, 2016, to the present date, and he attached

a copy of the retainer agreement.

¶8     Respondent filed a response on August 27, 2020, asserting that the retainer agreement


                                                -3-
2021 IL App (2d) 200648-U


specifically stated that it did not apply to appeals.

¶9      A hearing on the motion for summary judgment took place on September 29, 2020. The

trial court issued its ruling on October 5, 2020, stating as follows. The fee agreement covering the

pendency of petitioner’s prior litigation stated: “Services required in any subsequent enforcement

or modification proceedings, appellate proceedings or proceedings attacking the trial court’s

judgment shall be subject to a new and separate agreement.” The last time the matter was in court

was in February 2018, so it appeared that the paragraph would apply to anything that would have

occurred subsequent to that time, and require a new agreement. Petitioner relied on the last

paragraph of the agreement, which stated: “Notwithstanding, [sic] the above, representation will

continue until judgment is entered or until I no longer represent you, at which time the remaining

balance is due in full unless other arrangements are made.” The trial court stated that because

judgment had already been entered and there was nothing pending in the trial court, it seemed that

under the agreement’s terms, the representation had ended.

¶ 10    The trial court further stated that respondent pointed to language in the agreement stating

that petitioner would be billed monthly, with payment expected within 10 days. Respondent also

pointed to the following language in petitioner’s deposition regarding the fees for the appeal:

                  “Q: So I noticed in your credit charges that starting in January you’ve made—from

        January 1st [2020] till now you’ve made three payments to Mr. Schwarz’s office; is that

        correct?

                  A: I believe it has been three. I don’t have the dates on it. But, yes, there have been

        three, yes.

                  Q: And those were in payment of invoices that you’ve received from Mr. Schwarz’s

        office?


                                                   -4-
2021 IL App (2d) 200648-U


              A: Yes.

              Q: And are those itemized statements?

              A: Yes, they are.

              Q: And are you current with his office presently?

              A: No.

                                             ***

              Q: All of 2019 you didn’t make any payments, correct?

              A: Not that I can remember, no.

                                             ***

              Q: Did you ever receive any invoices from Mr. Schwarz’s office while matters were

      pending on appeal?

              A: I don’t understand the question.

              Q: Well, you obviously have made payments in *** January, March, and May

      [2020], and I think those payments totaled up over $5,000, and you say you—

              A: Yes.

              Q: —think you owe over $6,000. That’s based on invoices you received from his

      office; is that correct?

              A: Yes. I had—they were all sent to me via email with Angela from his office, yes.

              Q: All right. So in the—you get those once a month?

              A: I don’t know when I got them. They were—they came out—probably not.

              Q: It lists what work’s been done, telephone conference with client—

              A: Yes.

              Q: —letter to Attorney Doyen, court appearance, correct?


                                             -5-
2021 IL App (2d) 200648-U


             A: Yes.

             Q: So it basically itemized all the work done, correct?

             A: Yes.

             Q: And when did you begin receiving those invoices?

             A: First off, I didn’t get any mail, so the ones that were mailed I didn’t see until I

      came home here two weeks ago. The ones that were done online, whatever dates those

      were sent out to me were the dates I saw them, but I don’t have my email open to tell you

      when the dates were.

             Q: Well, you weren’t—when did you go to Florida?

             A: January 20th.

             Q: All right. Did you receive any invoices before you went to Florida?

             A: I don’t remember.

             Q: Okay. You say you did not make any payment to Mr. Schwarz during 2019; is

      that correct?

             A: Not that I can remember.

             Q: Do you recall getting any invoices during 2019?

             A: I do not.

             Q: So do you know why it is you were not getting invoices during 2019?

             A: The only thing I can remember about 2019 was the appeal to the appellate court

      for the contempt of court getting a life insurance policy, that would have been 2019.

             Q: All right. Well, did you get invoices detailing the work that was being done on

      the appeal?

             A: You know, Mike, if I did they’re in a pile somewhere here.


                                             -6-
2021 IL App (2d) 200648-U


              Q: Well, did you pay any of them?

              A: No.

              Q: Why is that?

              A: Because we didn’t resolve the problem yet?

              Q: What do you mean ‘didn’t resolve the problem’?

              A: Well, from what I understand, he appealed the amount of time and money he put

      in because [respondent] was in contempt of court getting his life insurance policy, and he

      took it to the appellate court and it took forever and ever for that to get to the appellate

      court, and that was just, I think, in the end of January.

              Q: So what does that have to do with paying your fees?

              A: Because I wasn’t paying any fees until we figured out where we were at with all

      that.

              Q: What do you mean figured that out?

              A: Well—

              Q: Was there an agreement with Mr. Schwarz for payment of fees on the appeal?

              A: No, there wasn’t an agreement. We just—I signed—at the time I signed the

      information and he was taking it to the appellate court and we were going to discuss it

      afterwards.

              Q: So is there a signed agreement with regard to the fees incurred on the appeal?

              A: I don’t know.

              Q: Well, you just said you signed something.

              A: Prior to him—when he was doing the motions—I don’t understand all the legal

      things. I signed paperwork that he was going to try to appeal the fact that Judge Cruz had


                                               -7-
2021 IL App (2d) 200648-U


       denied him having to get an insurance policy. Then I signed him to go into the appellate

       court. That’s all I can recall.

                Q: Have you paid any money to Mr. Schwarz for the fees or costs for the appeal?

                A: For the appeals with regard to the life insurance policy?

                Q: Correct.

                A: No.

                                               * * *

                Q: So your testimony under oath is that Mr. Schwarz on your behalf undertook the

       professional responsibility for filing an appeal, prosecuting an appeal through to final

       resolution by the appellate court without any agreement between you and he as to how or

       when any attorney’s fees would be paid?

                A: That is correct.”1

The trial court stated that based on the contract and deposition testimony, it believed that there was

not a specific obligation or agreement, whether written or not, that existed between petitioner and

her attorney for fees, so she could not shift the obligation of paying any portion of the fees to



       1
           We have quoted the deposition testimony as set forth in the parties’ pleadings, and not

the trial court’s recitation of the deposition testimony, which paraphrased some sections.

       Although not quoted by the trial court at the hearing, petitioner further stated in her

deposition that she did not receive regular invoices to know that the appellate fees were

approaching $74,000. Further, when asked, “And when you made the decision to authorize him to

pursue the appeal, what was your understanding of what your obligation was to pay him the fees?”,

petitioner replied, “I didn’t have one.”


                                                -8-
2021 IL App (2d) 200648-U


respondent for the expenses incurred on appeal. This was not a situation that might present an

exception to this rule, such as a pro bono case or one in which the fees were discharged.

Accordingly, the trial court granted summary judgment for respondent.

¶ 11   On November 2, 2020, the trial court entered a finding pursuant to Illinois Supreme Court

Rule 304(a) that there was no just reason for delaying the enforcement or appeal of the order.

Petitioner timely appealed.

¶ 12                                      II. ANALYSIS

¶ 13    On appeal, petitioner contests the grant of summary judgment for respondent. Summary

judgment is appropriate only where the pleadings, depositions, admissions, and affidavits on file,

when viewed in the light most favorable to the nonmoving party, show that there is no genuine

issue of material fact and that the moving party is entitled to judgment as a matter of law. 735

ILCS 5/2-1005(c) (West 2020). We review de novo a trial court’s ruling on a motion for summary

judgment. Nichols v. Fahrenkamp, 2019 IL 123990, ¶ 13.

¶ 14    Petitioner asserts that respondent took the position that she had no obligation to pay her

attorney fees and therefore could not transfer the obligation to respondent. According to petitioner,

respondent argued that she did not receive monthly billing statements, there was no fee agreement

regarding the appeal, and there was no ongoing litigation in the case from February to September

2018. Petitioner argues that, to the contrary, there were genuine issues of material fact such that

the trial court erred in granting summary judgment for respondent. Specifically, she points to her

deposition testimony that she received invoices via e-mail and that the bills were itemized;

answered “I don’t remember” in response to whether she received invoices in 2019 during the

appeal; and testified that the invoices could be in a pile somewhere. Petitioner also highlights her

testimony that she “wasn’t paying any fees until we figured out where we were at with all that,”


                                                -9-
2021 IL App (2d) 200648-U


and she asserts that she never stated that she did not have an obligation to pay attorney fees.

Petitioner maintains that her response of “I didn’t have one” when asked about her understanding

of her obligation to pay fees was not an assertion that she did not have an obligation to pay fees,

given the retainer agreement and her previous testimony. She argues that her responses show that

she was confused and did not understand many of the questions, and that she contradicted herself

many times. Petitioner maintains that her deposition testimony was at best unclear and ambiguous.

¶ 15    On the subject of the retainer agreement, petitioner emphasizes that although it states that

services required in appellate proceedings shall be subject to a new and separate agreement, it

subsequently states that “[n]otwithstanding, the above, representation will continue until judgment

is entered or until I no longer represent you, at which time the remaining balance is due in full

unless other arrangements are made.” (Emphasis added.) Petitioner argues that Schwarz’s

representation of her per the agreement was therefore ongoing. She additionally argues that

nothing prohibited her and her attorney from waiting to see if the trial court would award attorney

fees for the appeal before requiring her to pay the remaining balance. She contends that the proper

time to contest the validity of the retainer agreement would have been at a hearing on her petition

for fees, as opposed to on a motion for summary judgment.

¶ 16   Regarding whether there was ongoing litigation between February and September 2018,

she argues that no exhibits were provided to the court to support respondent’s contention that there

was no such litigation. Petitioner asserts that, to the contrary, Schwarz’s representation of her never

ceased. She highlights that the record shows that the trial court entered an order on February 9,

2018, regarding life insurance and other issues. She argues that there was also activity outside of

court, as shown by a letter dated August 6, 2018, from Schwarz to respondent’s attorney, which

was attached as an exhibit to her September 6, 2018, petition for indirect civil contempt. Petitioner


                                                - 10 -
2021 IL App (2d) 200648-U


maintains that in 2019, Schwarz continued to represent her with regard to her first appeal, and then

in response to respondent’s November 2019 petition to modify or terminate maintenance. She

argues that it is important to note that the aforementioned petition was served on Schwarz, as

respondent’s attorney knew that Schwarz was still representing her. Petitioner contends that the

record itself raises genuine issues of material fact regarding if and when her attorney-client

relationship with Schwarz ever ended.

¶ 17    Petitioner argues that the trial court erroneously failed to construe the pleadings,

depositions, admissions, and affidavits liberally in her favor, and further tried issues of fact instead

of determining that issues of fact existed.

¶ 18    Respondent argues that the “material fact determined by the trial court was that Petitioner

had no underlying obligation to pay the attorney’s fees and costs” and that the “matter of law

decided by the Trial Court is that because [p]etitioner had no obligation to pay the fees and costs[,]

there is no legal basis for shifting these fees and costs to [r]espondent.” He further contends that

petitioner never submitted any counter-affidavits or other documents to contradict her deposition

testimony or otherwise establish that she had an obligation to pay attorney fees and costs, nor did

her attorneys ask clarifying questions during the deposition. Respondent points out that without

supporting evidence, the suggestion that an issue of material fact exists is insufficient to create

one. See Sacramento Crushing Corp. v. Correct/All Sewer, Inc., 318 Ill. App. 3d 571, 575 (2000).

He argues that petitioner’s own pleadings support the trial court’s conclusion that there was no

genuine issue of material fact, as in her initial pleading she alleged that she engaged her attorney

to represent her on appeal, but later amended the pleading to recharacterize it as a continuation of

the original representation from the retainer agreement.




                                                 - 11 -
2021 IL App (2d) 200648-U


¶ 19    Respondent additionally argues that petitioner’s deposition testimony established that

neither she nor her attorneys were operating under the terms of the original retainer agreement. He

highlights, as did the trial court, that the agreement states that appellate proceedings are subject to

a new and separate agreement. He also notes that the agreement states that billing statements were

to be sent monthly, with balances due within 10 days. Respondent maintains that petitioner’s

deposition testimony makes clear that she did not receive monthly invoices while the matter was

pending on appeal; did not make any payments for services rendered on appeal; and began

receiving monthly invoices and making timely payments only once post-decree matters resumed

in the trial court.

¶ 20    Respondent argues that although petitioner never openly states so, it is clear that she and

her attorneys undertook the prior appeal with the understanding that she would not have an

obligation to pay fees and costs, and that if they were successful on appeal, they would seek

payment from respondent. Respondent argues that, under these circumstances, fee shifting cannot

occur under Magnuson.

¶ 21    In her response, petitioner highlights that respondent states that the trial court “determined”

a “material fact,” which is improper because the trial court may not determine material facts at the

summary judgment stage. See Voral v. Voral, 38 Ill. App. 2d 328, 331 (1962). She asserts that

although the trial court itself did not say that it was determining a material fact, it did so by ruling

on the most contested material fact, being the validity of the retainer agreement. Petitioner further

argues that she signed pleadings that stated that she had an obligation to pay her fees, and she

provided the court with a detailed transaction sheet showing the hourly work and fees incurred in

the 2019 appeal.




                                                 - 12 -
2021 IL App (2d) 200648-U


¶ 22   We note that Magnuson held that the phrase “ ‘necessarily incurred by the other spouse,’ ”

which was contained in the version of section 508 in effect at the time of Magnuson, meant that

the statute “require[d] a spouse to be personally liable for such fees before the other spouse can be

required to pay them.”2 Petitioner has not argued that Magnuson’s holding is incorrect or does not

apply to the current version of the statute, so we do not address that issue. See Ill. S. Ct. R.

341(h)(7) (eff. Oct. 1, 2020) (points not argued are forfeited); see also Khoury v. Niew, 2021 IL

App (2d) 200388, ¶ 31 (we may affirm a grant of summary judgment on any basis in the record

but may not reverse a grant of summary judgment on any grounds found in the record); Atlas v.

Mayer Hoffman McCann, P.C., 2019 IL App (1st) 180939, ¶ 33 (a reviewing court is not a

repository into which an appellant may dump the burden of argument and research, nor is it our

obligation to act as an advocate, and the failure to clearly define issues and support them with

authority results in forfeiture of the argument). Significantly, we should not sua sponte consider

issues unless there is an obvious error and we would not need to speculate what the parties’

arguments would be (People v. Givens, 237 Ill. 2d 311, 329-30 (2010)), which is not the situation

here. We will therefore apply Magnuson to this case.

¶ 23   Turning to the retainer agreement, we must determine whether it is ambiguous or

unambiguous, which is a question of law that we review de novo. Bozek v. Erie Insurance Group,

2015 IL App (2d) 150155, ¶ 20 (we review de novo contract interpretation issues, including

whether a contract is ambiguous). We interpret a contract to give effect to the parties’ intent.



       2
           We acknowledge that in In re Marriage of Putzler, 2013 IL App (2d) 120551, ¶ 42, we

stated in dicta that Magnuson was not applicable because “section 508(a) has been amended and

the ‘necessarily incurred’ language relied upon by the court in Magnuson was deleted.”


                                               - 13 -
2021 IL App (2d) 200648-U


Ritacca Laser Center v. Brydges, 2018 IL App (2d) 160989, ¶ 15. A contract is ambiguous if its

language is susceptible to more than one reasonable interpretation. Id.

¶ 24   The retainer agreement states that “[s]ervices required in any subsequent enforcement or

modification proceedings, appellate proceedings or proceedings attacking the trial court’s

judgment shall be subject to a new and separate agreement.” Under this provision, it is clear that

Schwarz’s appellate work for petitioner would not be covered. Petitioner relies on a subsequent

provision at the end of the contract stating, “Notwithstanding, the above, representation will

continue until judgment is entered or until I no longer represent you, at which time the remaining

balance is due in full unless other arrangements are made.” However, “ ‘[c]ourts and legal scholars

have long recognized that, where both a general and a specific provision in a contract address the

same subject, the more specific clause controls.’ ” Wood v. Evergreen Condominium Ass’n, 2021

IL App (1st) 200687, ¶ 51 (quoting Grevas v. United States Fidelity & Guaranty Co., 152 Ill. 2d

407, 411 (1992)). The first provision clearly and directly states that appellate proceedings shall be

subject to a new and separate agreement, whereas the second provision does not specifically

identify appellate proceedings at all. We recognize that we must construe a contract in a manner

that none of its terms are rendered meaningless or superfluous. Salce v. Saracco, 409 Ill. App. 3d

977, 982 (2011). Giving effect to the first provision does not render the second provision

superfluous, as the second provision is focused on recouping attorney fees due from the client for

work that has already been completed.

¶ 25   Schwarz’s behavior was consistent with our interpretation of the contract, as the deposition

shows that petitioner did not receive monthly invoices for work on the 2019 appeal, which the

retainer agreement specifies, and correspondingly was not required to pay for the invoices within

10 days. As respondent points out, when Schwarz began doing work for petitioner in the trial court


                                               - 14 -
2021 IL App (2d) 200648-U


again, as opposed to the appellate work, he resumed sending out invoices, and petitioner had paid

him over $5,000. Therefore, the retainer agreement does not create a genuine issue of material fact

that would prevent summary judgment for respondent.

¶ 26   Looking more generally at petitioner’s deposition testimony, we similarly conclude that it

does not create a genuine issue of material fact that would defeat summary judgment. Petitioner

testified that she did not remember getting any invoices or making any payments to Schwarz during

2019, when the appeal was pending, and that she had not paid any fees for the appeal up to the

time of the deposition. When asked, “So your testimony under oath is that Mr. Schwarz on your

behalf undertook the professional responsibility for filing an appeal, prosecuting an appeal through

to final resolution by the appellate court without any agreement between you and he as to how or

when any attorney’s fees would be paid?”, petitioner replied, “That is correct.” Additionally, when

asked, “And when you made the decision to authorize him to pursue the appeal, what was your

understanding of what your obligation was to pay him the fees?”, petitioner replied, “I didn’t have

one.” Based on petitioner’s testimony, she did not have an obligation to pay any specific amount

of attorney fees as a result of the appeal, such that there is no genuine issue of material fact that

petitioner had not “incurred” nor was “personally liable” for the fees and costs of $74,509.15 that

she sought to charge to respondent.

¶ 27   Petitioner argues that some of her responses showed that she was confused and that she

gave contradictory answers, but the progression of the questioning shows that she was

understanding and addressing the issue more directly as the questioning continued; the quoted

portions above are subsequent to the sections of the deposition relied on by petitioner. “A party

opposing a motion for summary judgment cannot rest on its pleadings if the other side has supplied

uncontradicted facts that would warrant judgment in its favor [citation], and unsupported


                                               - 15 -
2021 IL App (2d) 200648-U


conclusions, opinions, or speculation are insufficient to raise a genuine issue of material fact.”

Valfer v. Evanston Northwestern Healthcare, 2016 IL 119220, ¶ 20. We agree with respondent

that the quoted deposition testimony supported his motion for summary judgment, and that

petitioner did not adequately contradict this testimony within the deposition testimony provided or

through other means, such as submitting invoices that were sent to her or copies of communications

regarding the payment of appellate court fees. Accordingly, the trial court did not err in granting

summary judgment for respondent.

¶ 28                                   III. CONCLUSION

¶ 29   For the reasons stated, we affirm the judgment of the Kane County circuit court.

¶ 30   Affirmed.




                                              - 16 -